 
 
I 
108th CONGRESS
2d Session
H. R. 4832 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2004 
Mr. Houghton introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to permit representatives of the foreign press to enter the United States under the visa waiver program. 
 
 
1.Short titleThis Act may be cited as the Freedom of the Press Reinforcement Act.
2.Application of visa waiver program to representatives of foreign press 
(a)Application of programSection 217 of the Immigration and Nationality Act (8 U.S.C. 1187) is amended by adding at the end the following new subsection: 
 
(i)Special rule for foreign pressAn alien may be classified as a nonimmigrant under section 101(a)(15)(B) for purposes of this section, notwithstanding that the alien is a representative of foreign press, radio, film, or other foreign information media seeking to enter the United States to engage in such vocation.. 
(b)Conforming amendmentSection 101(a)(15)(B) of such Act (8 U.S.C. 1101(a)(15)(B)) is amended by inserting after unskilled labor or the following: , except as provided in section 217(i),. 
 
